 


110 HR 7324 RH: Energy and Water Development and Related Agencies Appropriations Act, 2009
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 595 
110th CONGRESS 2d Session 
H. R. 7324 
[Report No. 110–921]
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2008
Mr. Visclosky, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2009, and for other purposes, namely:  
ICorps of Engineers—CivilDepartment of the ArmyCorps of Engineers—CivilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to rivers and harbors, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.Investigations(including rescission of funds)For expenses necessary for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations and, when authorized by law, surveys and detailed studies, and plans and specifications of projects, $143,100,000, to remain available until expended: Provided, That of the funds provided under this heading of Public Law 110–161, $1,900,000 are rescinded: Provided further, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the table and activities specified in the text that appear under the heading Investigations in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction), $2,069,800,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary pursuant to Public Law 99–662 to cover one-half of the costs of construction of inland waterways projects shall be derived from the Inland Waterways Trust Fund: Provided, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the tables and activities specified in the text that appear under the heading Construction of the report of the Committee on Appropriations of the House of Representatives to accompany this Act. Mississippi River and TributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $278,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund: Provided, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the table and the activities specified in the text that appear under the heading Mississippi River and Tributaries in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Operation and MaintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,300,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps established by the Land and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–6a(i)), shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of the Water Resources Development Act of 1996 (Public Law 104–303), shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the table and activities specified in the text that appear under the heading Operation and Maintenance in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Regulatory ProgramFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $180,000,000, to remain available until expended.Formerly Utilized Sites Remedial Action ProgramFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $140,000,000, to remain available until expended.Flood Control and Coastal EmergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $40,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the United States Army Corps of Engineers, and the offices of the Division Engineers; and for the management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the Engineer Research and Development Center, and the Finance Center, $177,000,000, to remain available until expended: Provided, That no part of any other appropriation provided in this title shall be available to fund the above activities.Office of Assistant Secretary of the Army (Civil Works) For the Office of the Assistant Secretary of the Army (Civil Works) as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until expended.Administrative Provision Appropriations in this title shall be available for official reception and representation expenses (not to exceed $5,000); and during the current fiscal year the Revolving Fund, Corps of Engineers, shall be available for purchase (not to exceed 100 for replacement only) and hire of passenger motor vehicles for the civil works program.General Provisions, Corps of Engineers—Civil 
101.None of the funds made available in this title may be used to award or modify any contract that commits an amount for a project in excess of the amounts appropriated for that project that remain unobligated.
102.None of the funds made available in this title shall be used to award a continuing contract for any project for which funds are derived from the Inland Waterways Trust Fund.
103.None of the funds in this Act shall be used to implement any pending or future competitive sourcing actions under OMB Circular A–76 or High Performing Organizations for the U.S. Army Corps of Engineers. 
IIDepartment of the InteriorCentral Utah ProjectCentral Utah Project Completion AccountFor carrying out activities authorized by the Central Utah Project Completion Act, $40,360,000, to remain available until expended, of which $987,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission.In addition, for necessary expenses incurred in carrying out related responsibilities of the Secretary of the Interior, $1,640,000, to remain available until expended.For fiscal year 2009, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of ReclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and Related Resources(including rescission and transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $888,000,000, to remain available until expended, of which $46,655,000 shall be available for transfer to the Upper Colorado River Basin Fund and $26,451,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund; of which not more than $500,000 is for high priority projects which shall be carried out by the Youth Conservation Corps, as authorized by section 106 of Public Law 91–378 (16 U.S.C. 1706): Provided, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 4601–6a(i) shall be derived from that Fund or account: Provided further, That funds contributed under section 1 of the Act of March 4, 1921 (43 U.S.C. 395) are available until expended for the purposes for which contributed: Provided further, That funds advanced under the Act of January 12, 1927 (43 U.S.C. 397a) shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That $4,000,000 of the funds appropriated under this heading shall be deposited in the San Gabriel Basin Restoration Fund established by section 110 of title I of appendix D of Public Law 106–554: Provided further, That $120,000,000 of the unobligated balances made available under section 2507 of the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note), as amended by section 2807 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234), for Desert Terminal Lakes, is rescinded: Provided further, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the tables and activities specified in the text that appear under the heading Water and Related Resources of the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Central Valley Project Restoration FundFor carrying out the programs, projects, plans, and habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $56,079,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order: Provided further, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the tables and activities specified in the text that appear under the heading Central Valley Project Restoration Fund of the report of the Committee on Appropriations of the House of Representatives to accompany this Act.California Bay-Delta Restoration(including transfer of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $37,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That the use of any funds provided to the California Bay-Delta Authority for program-wide management and oversight activities shall be subject to the approval of the Secretary of the Interior: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program: Provided further, That the amounts made available under this paragraph shall be expended as authorized in law for the projects specified in the tables and activities specified in the text that appear under the heading California Bay-Delta Restoration of the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Policy and Administration(including transfer of funds)For necessary expenses of policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until expended, $54,400,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in section 4 of the Act of December 5, 1924 (43 U.S.C. 377): Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses: Provided further, That, of the funds provided under this heading, $10,000,000 shall be transferred to Water and Related Resources upon the expiration of the 90-day period following the date of enactment of this Act if during such period, the Secretary of the Interior has not submitted to the Committees on Appropriations of the House of Representatives and the Senate the Bureau of Reclamation’s five-year budget plan.Administrative ProvisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed 7 passenger motor vehicles, which are for replacement only.General Provisions, Department of the Interior 
201.
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters.
(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program-Alternative Repayment Plan and the SJVDP-Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law.  
IIIDepartment of EnergyEnergy ProgramsEnergy Efficiency and Renewable EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed two passenger vehicles for replacement, $2,519,152,000, to remain available until expended, of which $150,000,000 is for the cost of direct loans, as authorized by subsection (d) of section 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013): Provided, That commitments for direct loans shall not exceed $1,000,000,000 in total loan principal: Provided further, That of the amount appropriated in this paragraph, $135,270,000, shall be used for the projects specified in the table that appears under the heading Congressionally Directed Energy Efficiency and Renewable Energy Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Electricity Delivery and Energy ReliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $149,250,000, to remain available until expended: Provided, That of the amount appropriated in this paragraph, $5,250,000 shall be used for the projects specified in the table that appears under the heading Congressionally Directed Electricity Delivery and Energy Reliability Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Nuclear EnergyFor Department of Energy expenses for nuclear energy activities managed and executed by the Office of Nuclear Energy, including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed 29 passenger motor vehicles, including three new buses and 26 replacement vehicles, including one ambulance, $1,238,852,000, to remain available until expended: Provided, That $487,008,000 is authorized to be appropriated for Project 99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, Savannah River Site, South Carolina: Provided further, That the Department of Energy adhere strictly to Department of Energy Order 413.3A for Project 99–D–143: Provided further, That the management and execution of Project 99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, Savannah River Site, South Carolina, with amounts made available under this heading shall be carried out by the Office of Nuclear Energy, and not by the National Nuclear Security Administration.Fossil Energy Research and Development(including transfer of funds)For necessary expenses in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (Public Law 95–91), including the acquisition of interest, including defeasible and equitable interests, in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations, and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs in accordance with the principles set forth in section 2 of the Act of May 16, 1910 (30 U.S.C. 3), $853,978,000, to remain available until expended, of which $149,000,000 shall be derived by transfer from ‘‘Clean Coal Technology’’: Provided, That of the amounts provided, $241,000,000 is available for the carbon capture demonstration solicitation, pursuant to title VII of the Energy Independence and Security Act of 2007: Provided further, That funds appropriated for prior solicitations under the Clean Coal Technology Program, the Power Plant Improvement Initiative, the Clean Coal Power Initiative, and FutureGen, but not required by the Department to meet its obligations on projects selected under such solicitations, may be utilized for the carbon capture demonstration solicitation under this Act in accordance with the requirements of this Act rather than the Acts under which the funds were appropriated: Provided further, That no carbon capture demonstration project may be selected for which full funding is not available to provide for the total project: Provided further, That if a carbon capture demonstration application, selected after the date of enactment of this Act for negotiation under this or any other Act in any fiscal year, is not awarded within two years from the date the application was selected, negotiations shall cease and the Federal funds committed to the application shall be retained by the Department for future coal related research, development, and demonstration projects, except that the time limit may be extended at the Secretary’s discretion for matters outside the control of the applicant, or if the Secretary determines that extension of the time limit is in the public interest: Provided further, That the Secretary may not delegate this responsibility for carbon capture demonstration applications greater than $10,000,000: Provided further, That financial assistance for costs in excess of those estimated as of the date of award of original carbon capture demonstration financial assistance may not be provided in excess of the proportion of costs borne by the Government in the original agreement and shall be limited to 25 percent of the original financial assistance: Provided further, That funds shall be expended in accordance with the provisions governing the use of funds contained under the heading ‘‘Clean Coal Technology’’ in section 5903d of title 42, United States Code, as well as those contained under the heading ‘‘Clean Coal Technology’’ in prior appropriations Acts: Provided further, That any technology selected under the carbon capture demonstration solicitation shall be considered a Clean Coal Technology, and any carbon capture demonstration project selected under this program shall be considered a Clean Coal Technology Project, for the purposes of section 7651n of title 42, United States Code, and chapters 51, 52, and 60 of title 40 of the Code of Federal Regulations: Provided further, That, notwithstanding any other provision of law, at least 50 percent non-Federal cost-sharing shall be required in each budget period of a carbon capture demonstration project: Provided further, That no part of the sum herein made available shall be used for the field testing of nuclear explosives in the recovery of oil and gas: Provided further, That in this Act and future Acts, program direction funds available to the National Energy Technology Laboratory shall only be used to support Department of Energy activities included in this Fossil Energy account: Provided further, That of the amount appropriated in this paragraph $14,080,000 shall be used for the projects specified in the table that appears under the heading Congressionally Directed Fossil Energy Research and Development Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Naval Petroleum and Oil Shale ReservesFor expenses necessary to carry out naval petroleum and oil shale reserve activities, including the hire of passenger motor vehicles, $19,099,000, to remain available until expended: Provided, That, notwithstanding any other provisions of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic Petroleum ReserveFor necessary expenses for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $172,600,000, to remain available until expended.Northeast Home Heating Oil ReserveFor necessary expenses for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act, $9,800,000, to remain available until expended.Energy Information AdministrationFor necessary expenses in carrying out the activities of the Energy Information Administration, $120,595,000, to remain available until expended.Non-Defense Environmental CleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $257,019,000, to remain available until expended: Provided, That of the amounts provided, $5,000,000 is available for necessary expenses for the purpose of carrying out remedial actions under this title at real property in the vicinity of the Tuba City processing site designated in section 102(a)(1), of the Uranium Mill Tailings Radiation Control Act of 1978 (Public Law 95–604; 42 U.S.C. 7901 et seq.), notwithstanding section 112 of that Act, at a dump site immediately adjacent to the north-northwest section of the Tuba City processing site, and on the north side of Highway 160: Provided further, That of the amount appropriated in this paragraph, $2,000,000 shall be used for the projects specified in the table that appears under the heading Congressionally Directed Non-Defense Environmental Cleanup Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Uranium Enrichment Decontamination and Decommissioning FundFor necessary expenses in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $529,273,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $15,000,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not to exceed 49 passenger motor vehicles for replacement only, including one law enforcement vehicle, one ambulance, and three buses, $4,861,669,000, to remain available until expended: Provided, That notwithstanding the provisions of section 3220 of the NNSA Act (Public Law 106–65), as amended, the employees and contractors working on the Los Alamos Neutron Science Center (LANSCE) shall be subject to the authority, direction, and control of the Director of the Office of Science and his designees with respect to research and operations involving isotope production for Office of Science applications and customers: Provided further, That of the amount appropriated in this paragraph, $39,700,000 shall be used for the projects specified in the table that appears under the heading Congressionally Directed Science Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Nuclear Waste DisposalFor nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425 (the NWPA), including the acquisition of real property or facility construction or expansion, $247,371,000, to remain available until expended, and to be derived from the Nuclear Waste Fund: Provided, That of the funds made available in this Act for Nuclear Waste Disposal, 2.02 percent, but not to exceed $5,000,000, shall be provided to the State of Nevada solely for expenditures, other than salaries and expenses of State employees, to conduct scientific oversight responsibilities and participate in licensing activities pursuant to the NWPA: Provided further, That notwithstanding the lack of a written agreement with the State of Nevada under section 117(c) of the NWPA, 0.4 percent, but not to exceed $1,000,000, of the amounts provided shall be provided to Nye County, Nevada, for on-site oversight activities under section 117(d) of that Act: Provided further, That 3.64 percent, but not to exceed $9,000,000, shall be provided for affected units of local government, as defined in the NWPA, to conduct appropriate activities and participate in licensing activities: Provided further, That of the amounts provided for affected units of local government, 7.5 percent shall be made available to affected units of local government in California with the balance made available to affected units of local government in Nevada for distribution as determined by the Nevada units of local government: Provided further, That 0.2 percent, but not to exceed $500,000, shall be provided to the Timbisha-Shoshone Tribe solely for expenditures, other than salaries and expenses of tribal employees, to conduct appropriate activities and participate in licensing activities under section 118(b) of the NWPA: Provided further, That notwithstanding section 116(c)(3) of the NWPA, 4.6 percent, but not to exceed $11,500,000, shall be provided to Nye County, Nevada, as payment equal to taxes under section 116(c)(3) of that Act: Provided further, That the funds for the State of Nevada shall be made available solely to the Nevada Division of Emergency Management by direct payment and to units of local government by direct payment: Provided further, That within 90 days of the completion of each Federal fiscal year, the Nevada Division of Emergency Management and the Governor of the State of Nevada and each of the affected units of local government shall provide certification to the Department of Energy that all funds expended from such payments have been expended for activities authorized by the NWPA and this Act: Provided further, That failure to provide such certification shall cause such entity to be prohibited from any further funding provided for similar activities: Provided further, That none of the funds herein appropriated may be: (1) used directly or indirectly to influence legislative action, except for normal and recognized executive-legislative communications, on any matter pending before Congress or a State legislature or for lobbying activity as provided in 18 U.S.C. 1913; (2) used for litigation expenses; or (3) used to support multi-State efforts or other coalition building activities inconsistent with the restrictions contained in this Act: Provided further, That all proceeds and recoveries realized by the Secretary in carrying out activities authorized by the NWPA, including but not limited to, any proceeds from the sale of assets, shall be available without further appropriation and shall remain available until expended.Title 17 innovative technology loan guarantee loan program Subject to section 502 of the Congressional Budget Act of 1974, during fiscal years 2008 through 2011 commitments to guarantee loans under title XVII of the Energy Policy Act of 2005 shall not exceed a total principal amount, any part of which is to be guaranteed, of $28,500,000,000 for eligible projects (other than nuclear power facilities) and $18,500,000,000 for eligible nuclear power facilities: Provided, That these amounts are in addition to the authority provided under section 20320 of division B of Public Law 109–289, as amended by Public Law 110–5: Provided further, That such sums as are derived from amounts received from borrowers pursuant to section 1702(b)(2) of the Energy Policy Act of 2005 under this heading in this Act, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That the source of such payment received from borrowers is not a loan or other debt obligation that is guaranteed by the Federal Government: Provided further, That none of the funds made available in this Act shall be available for the execution of a new solicitation with respect to such guaranteed loans until 45 days after the Department of Energy has submitted to the Committees on Appropriations of the House of Representatives and the Senate a loan guarantee implementation plan that defines the proposed award levels and eligible technologies: Provided further, That the Department shall not deviate from such plan without 45 days prior notice to the Committees: Provided further, That pursuant to section 1702(b)(2) of the Energy Policy Act of 2005, no appropriations are available to pay the subsidy cost of such guarantees: Provided further, That for necessary administrative expenses to carry out this Loan Guarantee program, $19,880,000 is appropriated, to remain available until expended: Provided further, That $19,880,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2009 appropriation from the general fund estimated at not more than $0: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated.Departmental Administration(including transfer of funds)For salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, $272,144,000, to remain available until expended: Provided, That moneys received by the Department for miscellaneous revenues estimated to total $117,317,000 in fiscal year 2009 may be retained and used for operating expenses within this account, and may remain available until expended, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced by the amount of miscellaneous revenues received during 2009, and any related appropriated receipt account balances remaining from prior years' miscellaneous revenues, so as to result in a final fiscal year 2009 appropriation from the general fund estimated at not more than $154,827,000.Office of the Inspector GeneralFor necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $51,927,000, to remain available until expended.ATOMIC ENERGY DEFENSE ACTIVITIESNational Nuclear Security Administration Weapons Activities(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, the purchase of not to exceed two passenger motor vehicles, and one ambulance, $6,201,860,000 to remain available until expended: Provided, That of the funds appropriated in prior years for Weapons Activities, $165,300,000 are rescinded: Provided further, That of the amount appropriated in this paragraph, $20,500,000 shall be used for the projects specified under the heading Congressionally Directed Weapons Activities Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Defense Nuclear NonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one passenger motor vehicle for replacement only, $1,530,048,000 to remain available until expended: Provided, That of the amount appropriated in this paragraph, $1,000,000 shall be used for projects specified under the heading Congressionally Directed Defense Nuclear Nonproliferation Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act. Naval ReactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant and capital equipment, facilities, and facility expansion, $828,054,000, to remain available until expended.Office of the AdministratorFor necessary expenses of the Office of the Administrator in the National Nuclear Security Administration, including official reception and representation expenses not to exceed $12,000, $428,581,000, to remain available until expended: Provided, That of the amount appropriated in this paragraph, $24,500,000 shall be used for the projects specified in the table that appears under the heading Office of the Administrator in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Environmental and Other Defense ActivitiesDefense Environmental Cleanup(including transfer of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed four ambulances and three passenger motor vehicles for replacement only, $5,425,202,000, to remain available until expended, of which $463,000,000 shall be transferred to the Uranium Enrichment Decontamination and Decommissioning Fund: Provided, That of the amount appropriated in this paragraph, $7,700,000 shall be used for the projects specified in the table that appears under the heading Congressionally Directed Defense Environmental Cleanup Projects in the report of the Committee on Appropriations of the House of Representatives to accompany this Act.Other Defense ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed ten passenger motor vehicles for replacement only, $826,453,000, to remain available until expended. Defense Nuclear Waste DisposalFor nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, as amended, including the acquisition of real property or facility construction or expansion, $247,371,000, to remain available until expended.Power Marketing AdministrationsBonneville Power Administration FundExpenditures from the Bonneville Power Administration Fund, established pursuant to section 11 of the Federal Columbia River Transmission System Act (Public Law 93–445; 16 U.S.C. 838i), are approved for official reception and representation expenses in an amount not to exceed $1,500. During fiscal year 2009, no new direct loan obligations may be made.Operation and Maintenance, Southeastern Power AdministrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, including transmission wheeling and ancillary services pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $7,420,000, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302, up to $49,520,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures.Operation and Maintenance, Southwestern Power AdministrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $28,414,000, to remain available until expended: Provided, That, notwithstanding 31 U.S.C. 3302, up to $35,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures.Construction, Rehabilitation, Operation and Maintenance, Western Area Power AdministrationFor carrying out the functions authorized by section 302(a)(1)(E) of title III of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, including official reception and representation expenses in an amount not to exceed $1,500, $193,346,000, to remain available until expended, of which $183,642,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That of the amount herein appropriated, $7,342,000 is for deposit into the Utah Reclamation Mitigation and Conservation Account pursuant to title IV of the Reclamation Projects Authorization and Adjustment Act of 1992: Provided further, That notwithstanding 31 U.S.C. 3302, up to $328,118,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures.Falcon and Amistad Operating and Maintenance FundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $2,959,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 423 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 2651 note).Federal Energy Regulatory CommissionSalaries and ExpensesFor necessary expenses of the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and representation expenses not to exceed $3,000, $273,400,000, to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $273,400,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2009 shall be retained and used for necessary expenses in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2009 so as to result in a final fiscal year 2009 appropriation from the general fund estimated at not more than $0.General Provisions, Department of Energy 
301.Contract Competition
(a)None of the funds in this or any other appropriations Act for fiscal year 2009 or any previous fiscal year may be used to make payments for a noncompetitive management and operating contract, or a contract for environmental remediation or waste management in excess of $100,000,000 in annual funding at a current or former management and operating contract site or facility, or to award a significant extension or expansion to an existing management and operating contract, or other contract covered by this section, unless such contract is awarded using competitive procedures or the Secretary of Energy grants, on a case-by-case basis, a waiver to allow for such a deviation. The Secretary may not delegate the authority to grant such a waiver.
(b)Within 30 days of formally notifying an incumbent contractor that the Secretary intends to grant such a waiver, the Secretary shall submit to the Subcommittees on Energy and Water Development of the Committees on Appropriations of the House of Representatives and the Senate a report notifying the Subcommittees of the waiver and setting forth, in specificity, the substantive reasons why the Secretary believes the requirement for competition should be waived for this particular award.
(c)In this section the term competitive procedures has the meaning provided in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and includes procedures described in section 303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253) other than a procedure that solicits a proposal from only one source. 
302.Unfunded Requests for ProposalsNone of the funds appropriated by this Act may be used to prepare or initiate Requests For Proposals (RFPs) for a program if the program has not been funded by Congress. 
303.Department of Energy Defense Nuclear Facilities Workforce RestructuringNone of the funds appropriated by this Act may be used—
(1)to augment the funds made available for obligation by this Act for severance payments and other benefits and community assistance grants under section 4604 of the Atomic Energy Defense Act (50 U.S.C. 2704) unless the Department of Energy submits a reprogramming request to the appropriate congressional committees; or
(2)to provide enhanced severance payments or other benefits for employees of the Department of Energy under such section. 
304.Unexpended BalancesThe unexpended balances of prior appropriations provided for activities for which amounts are appropriated in this title may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted.
305.Bonneville Power Authority Service TerritoryNone of the funds in this or any other Act for the Administrator of the Bonneville Power Administration may be used to enter into any agreement to perform energy efficiency services outside the legally defined Bonneville service territory, with the exception of services provided internationally, including services provided on a reimbursable basis, unless the Administrator certifies in advance that such services are not available from private sector businesses.
306.User FacilitiesWhen the Department of Energy makes a user facility available to universities or other potential users, or seeks input from universities or other potential users regarding significant characteristics or equipment in a user facility or a proposed user facility, the Department shall ensure broad public notice of such availability or such need for input to universities and other potential users. When the Department of Energy considers the participation of a university or other potential user as a formal partner in the establishment or operation of a user facility, the Department shall employ full and open competition in selecting such a partner. For purposes of this section, the term user facility includes, but is not limited to: (1) a user facility as described in section 2203(a)(2) of the Energy Policy Act of 1992 (42 U.S.C. 13503(a)(2)); (2) a National Nuclear Security Administration Defense Programs Technology Deployment Center/User Facility; and (3) any other Departmental facility designated by the Department as a user facility.
307.Intelligence ActivitiesFunds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2009.
308.Laboratory Directed Research and DevelopmentOf the funds made available by the Department of Energy for activities at government-owned, contractor operated laboratories funded in this Act or subsequent Energy and Water Development Appropriations Acts, the Secretary may authorize a specific amount, not to exceed 4 percent of such funds, to be used by such laboratories for laboratory-directed research and development: Provided, That the Secretary may also authorize a specific amount, not to exceed 2 percent of such funds, to be used by the plant manager of a nuclear weapons production plant or the manager of the Nevada Site Office, for plant or site-directed research and development. 
309.Reimbursable WorkAll obligations and payments for reimbursable work shall be accounted for in the account that owns the assets being used for the reimbursable work. 
310.Reliable Replacement WarheadNone of the funds provided in this Act shall be available for the Reliable Replacement Warhead (RRW).
311.Global Nuclear Energy PartnershipNone of the funds provided in this Act shall be available for the Global Nuclear Energy Partnership (GNEP).
312.General Plant ProjectsPlant or construction projects for which amounts are made available under this and subsequent appropriation Acts with a current estimated cost of less than $10,000,000 are considered for purposes of section 4703 of Public Law 107–314 as a plant project for which the approved total estimated cost does not exceed the minor construction threshold and for purposes of section 4704 of Public Law 107–314 as a construction project with a current estimated cost of less than a minor construction threshold.
313.Energy ProductionThe Secretary of Energy shall provide funding to the National Academy of Sciences to conduct an inventory of the energy development potential on all lands currently managed by the Department of Energy together with a report, to be submitted not later than July 1, 2009, which includes (1) a detailed analysis of all such resources including oil, gas, coal, solar, wind, geothermal, and other renewable resources on such lands, (2) a delineation of the resources presently available for development as well as those potentially available in the future, and (3) an analysis of the environmental impacts associated with any future development including actions necessary to mitigate negative impacts.
IVIndependent AgenciesAppalachian Regional Commission For expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, notwithstanding 40 U.S.C. 14704, and, for necessary expenses for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $65,000,000, to remain available until expended: Provided, That any congressionally directed spending shall be taken from within that State's allocation in the fiscal year in which it is provided.Defense Nuclear Facilities Safety BoardSalaries and ExpensesFor necessary expenses of the Defense Nuclear Facilities Safety Board in carrying out activities authorized by chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.), $25,499,000, to remain available until expended.Delta Regional AuthoritySalaries and ExpensesFor necessary expenses of the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $6,000,000, to remain available until expended.Denali Commission For expenses of the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $1,800,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998.Nuclear Regulatory CommissionSalaries and ExpensesFor necessary expenses of the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, including official representation expenses (not to exceed $25,000), $1,058,956,000, to remain available until expended:Provided, That of the amount appropriated herein, $73,300,000 shall be derived from the Nuclear Waste Fund: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $860,857,000 in fiscal year 2009 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2009 so as to result in a final fiscal year 2009 appropriation estimated at not more than $198,099,000.Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $10,860,000, to remain available until expended: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $9,774,000 in fiscal year 2009 shall be retained and be available until expended, for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2009 so as to result in a final fiscal year 2009 appropriation estimated at not more than $1,086,000.Nuclear Waste Technical Review BoardSalaries and ExpensesFor necessary expenses of the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,817,000, to be derived from the Nuclear Waste Fund, and to remain available until expended.Office of The Federal Coordinator for Alaska Natural Gas Transportation Projects For necessary expenses for the Office of the Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to the Alaska Natural Gas Pipeline Act of 2004, $4,400,000: Provided, That any fees, charges, or commissions received pursuant to section 802 of Public Law 110–140 in fiscal year 2009 in excess of $4,660,000 shall not be available for obligation until appropriated in a subsequent Act of Congress.

VGeneral Provisions
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913.
502.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.
This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2009. 
 
 
December 10, 2008 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
